J. S11011/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                      v.                  :
                                          :
KEMOH A. RODGERS,                         :
                                          :         No. 989 EDA 2015
                           Appellant      :


             Appeal from the Judgment of Sentence, March 18, 2015,
                in the Court of Common Pleas of Chester County
                Criminal Division at No. CP-15-SA-0000664-2014


BEFORE: FORD ELLIOTT, P.J.E., OTT AND MUSMANNO, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED MARCH 03, 2016

        Kemoh A. Rodgers appeals, pro se, from the judgment of sentence of

March 18, 2015, following his conviction of summary traffic offenses.        We

find that appellant’s failure to comply with the appellate rules prevents

meaningful judicial review, and, therefore, we dismiss the instant appeal.

        On August 27, 2014, appellant was issued multiple traffic citations for

Operating a Commercial Vehicle not Equipped as Required, including Failure

to have Flares or Triangles and Failure to Display Company Name or DOT

Number on Truck.1 (Trial court opinion, 9/22/15 at 1.) Appellant was also

cited for Failure to Wear a Seatbelt and Driving a Vehicle in an Unsafe

Condition.    (Id.)   On October 21, 2014, appellant was found guilty of all



1
    75 Pa.C.S.A. § 4107(b)(2).
J. S11011/16


offenses by a magisterial district judge. (Id.) Appellant appealed and a trial

de novo was held on March 18, 2015. (Id.) Appellant was found guilty of

all charged offenses except for Failure to have Fire Extinguisher, of which he

was found not guilty. (Id.)

      A timely notice of appeal was filed on April 8, 2015.          Appellant

complied with Pa.R.A.P., Rule 1925(b), 42 Pa.C.S.A., and the trial court has

filed an opinion.

      On appeal, appellant challenges the sufficiency of the evidence,

arguing, inter alia, that the Commonwealth failed to prove his truck was in

excess of the legal weight limit or that he was engaged in interstate

commerce.      (Appellant’s brief at 1.)     As both the trial court and

Commonwealth observe, the transcripts from the March 18, 2015 trial do not

appear anywhere in the record.      Apparently, appellant failed to request

them. (Trial court opinion, 9/22/15 at 2.)

            It is Appellant’s responsibility to supply this Court
            with a complete record for purposes of appeal,
            Pa.R.A.P. 1911, and we may not consider any
            information which is not contained in the certified
            record. Smith v. Smith, 431 Pa.Super. 588, 637
A.2d 622, 624 (Pa.Super. 1994) (‘[A] failure by an
            appellant to insure that the original record certified
            for appeal contains sufficient information to conduct
            a proper review constitutes a waiver of the issue
            sought to be examined.’); Commonwealth v.
            Quinlan, 488 Pa. 255, 412 A.2d 494 (1980);
            Commonwealth v. Buehl, 403 Pa.Super. 143, 588
A.2d 522 (Pa.Super. 1991).

Commonwealth v. Hallock, 722 A.2d 180, 182 (Pa.Super. 1998).



                                    -2-
J. S11011/16


      As in Hallock, supra, a review of the certified record shows that no

request for the transcript of trial pursuant to Rule 1911(a) was ever made by

appellant. It is not the responsibility of this court to obtain the necessary

transcripts. Commonwealth v. Preston, 904 A.2d 1, 7-8 (Pa.Super. 2006)

(citation omitted). See also Commonwealth v. Steward, 775 A.2d 819,

833 (Pa.Super. 2001), appeal denied, 792 A.2d 1253 (Pa. 2001) (“To the

contrary,   Pa.R.A.P.   1911   makes    it   abundantly   plain   that   it   is   the

responsibility of the Appellant to order all transcripts necessary to the

disposition of his appeal.”), citing Commonwealth v. Williams, 715 A.2d
1101, 1103 (Pa. 1998).         In fact, the trial court specifically noted that

appellant’s failure to secure the trial transcripts was a hindrance to its review

of the issues. (Trial court opinion, 9/22/15 at 2.)

      Furthermore, we note that appellant has filed a one-page brief that

does not comply with the Rules of Appellate Procedure.

            Although this Court is willing to construe liberally
            materials filed by a pro se litigant, pro se status
            generally confers no special benefit upon an
            appellant.    Accordingly, a pro se litigant must
            comply with the procedural rules set forth in the
            Pennsylvania Rules of the Court. This Court may
            quash or dismiss an appeal if an appellant fails to
            conform with the requirements set forth in the
            Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Lyons, 833 A.2d 245, 252 (Pa.Super. 2003), appeal

denied, 879 A.2d 782 (Pa. 2005), citing Commonwealth v. Maris, 629
A.2d 1014, 1017 n.1 (Pa.Super. 1993); Pa.R.A.P. 2101.



                                       -3-
J. S11011/16


     Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/3/2016




                          -4-